Citation Nr: 1004561	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disease, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Columbia, South Carolina Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in December 2008.  A 
transcript of that hearing has been associated with the 
claims file.

In a February 2009 decision, the Board, in part, denied 
service connection for a lung disease, to include 
asbestosis.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2009 
Order, the Court granted a joint motion to vacate and remand 
that part of the February 2009 Board decision denying 
service connection for a lung disease, to include 
asbestosis.  The Veteran expressly abandoned the other 
claims addressed by the Board in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the joint motion, the Board finds that the 
Veteran should be afforded another VA examination to 
determine whether his asbestosis is more likely due to the 
cumulative effect of his exposure to asbestos during and 
after service, or to his post-service exposure alone.  The 
examiner should be asked to review the findings of the April 
2007 VA examination report and consider the Veteran's report 
of not using protective respiratory gear as a boiler tender 
during service but using them during post-service employment 
as a boiler maker.  

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his asbestosis.  His 
claims file should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's asbestosis is due to the 
cumulative effect of his exposure to 
asbestos during and after service, or to 
his post-service exposure alone.  In 
rendering the opinion, the examiner should 
review the findings of the April 2007 VA 
examination report and consider the 
Veteran's report of not using protective 
respiratory gear as a boiler tender during 
service but using them during post-service 
employment as a boiler maker.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


